     CASE 0:16-cv-04094-JRT-LIB Document 64 Filed 10/03/19 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MINNESOTA

TELESCOPE MEDIA GROUP, a
Minnesota corporation, CARL
LARSEN and ANGEL LARSEN,               Case No. 0:16-cv-04094-JRT-LIB
the founders and owners of
TELESCOPE MEDIA GROUP,
                   Plaintiffs,
       vs.
REBECCA LUCERO, in her official
capacity as Commissioner of the        Chief Judge John R. Tunheim
Minnesota Department of Human
Rights and KEITH ELLISON, in           Magistrate Judge Leo I. Brisbois
his official capacity as Attorney
General of Minnesota,
                   Defendants.

  [PROPOSED] STIPULATED ORDER ENTERING PRELIMINARY
                     INJUNCTION



      This matter is before the Court on the parties’ Stipulation to Enter

Preliminary Injunction. Based on the parties’ stipulation, and for good cause

shown, the Court ORDERS that:

      1.     Defendants, and any person acting in concert with them, may not
enforce Minnesota Statutes Annotated § 363A.11, subd. 1, and § 363A.17,

subd. 3, as applied to Plaintiffs’ expressive business of producing films (a)

promoting marriage exclusively as an institution between one man and one

woman, and (b) declining to create films that express ideas that conflict with

their beliefs about marriage.
     CASE 0:16-cv-04094-JRT-LIB Document 64 Filed 10/03/19 Page 2 of 2




      2.    This preliminary injunction shall remain in effect until further

order of this Court.



DATED:    _______________                ________________________________
at Minneapolis, Minnesota                John R. Tunheim
                                         Chief Judge
                                         United States District Court




                                     2
